 In the Matter of WILSON TRANSIT COMPANY, EMPLOYERandSEA-FARERS' INTERNATIONAL UNION OF NORTH AMERICA, GREAT LAKESDISTRICT, AFL, PETITIONERCase No. 8-R-2611.-Decided November 6, 1947Johnson, Branard ct Jaeger, by Messrs. Gilbert R. JohnsonandJohn T. Jaeger,of Cleveland, Ohio, for the Employer.Messrs. Russell Smith, Paul Warren,andStanley Wares,of Detroit,Mich., for the Petitioner.Messrs. Herman RosenfeldandJosh Lawrence,of Cleveland, Ohio,for the N. M. U.Mr. Meyer A. Cook,of Cleveland, Ohio, for the Independent.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Cleveland,Ohio, on June 5, 1947, before Rainey Donovan, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.The Employer moved to dismiss thepetition on various grounds.For the reasons stated in Section IV,below, the motion is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS or FACT1.TIIE BUSINESS OF TILE EMPLOYERWilson Transit Company, a Delaware corporation, is engaged inthe business of transporting ore, coal, grain, and other materials by1The Employermoved todismiss thepetitionon the further groundthatif the proofof authorization given by persons exercising supervisoryauthoritywas deleted from theshowing of interest of the Petitioner and the N. M. U., there would be less than a substan-tialnumber of employees desiring collective bargaining representation by either of thelabor organizations involved.However, inasmuch as the requirement that a labor organi-zation file with the Board proof of a substantial showing of interest is an administrativeexpedient,adopted solely for the convenience of the Board,and as such,it not subject todirect or collateral attack by any of the parties,the Employer's contention is clearlywithout merit.75 N. L. R. B., No. 21.766972-48-vol.7513181 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDsteam cargo vessels to various ports on the Great Lakes.During the1946 season the Employer hauled on its vessels material in excess of1,000,000 tons.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.National Maritime Union of America, herein called the N. M. U.,isa labor organization, affiliated with the Congress of IndustrialOrganizations, claiming to represent employees of the Employer.Lake Sailors Union, unaffiliated, herein called the Lake Sailors, isa labor organization claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Peti-tioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit composed of all unlicensed personnelaboard all vessels owned and/or operated by the Employer, excludingall licensed personnel.The N. M. U., apparently, also desires to repre-sent the employees sought by the Petitioner, while the Lake Sailorsgave no indication of its unit position.At the hearing the Employerwas in general agreement with the appropriateness of the requestedunit although it sought to exclude chief cooks and the utility engineer,on the ground that these employees exercise supervisory authority.Subsequent to the hearing, however, the Employer moved to dismissthe petition on the ground, among others, that the requested unitinvolves supervisors who are not employees within the meaning of theAct, as amended, and that the Board, on July 3, 1947, instructed itsRegional Directors to "dismiss immediately all petitions seeking cer-tification of units involving supervisory employees." 22It is apparent that the Employer has misinterpreted the Board's directive of July 3,1947, which sought to have dismissed only those petitions seeking certification of super-visory unitsThe Employer s contention that the petition should be dismissed is thereforewithout merit, although the supervisory status of certain employees must itself be consid-ered. WILSON TRANSIT COMPANY183Chief Cooks:On each of its vessels the Employer employs a chief cook,3 whois in charge of the ship's galley, and whose duties consist of planningmeals and menus, and purchasing provisions such as galley supplies,cabin supplies, linen and laundry. In connection with these dutieshe has the authority to issue requisitions which are binding upon theEmployer and are honored by provision and supply dealers.Al-though a majority of his time is spent in the preparation of foods,he also directs the work of other employees of the galley crew, deter-mines their duties, and passes judgment on the nature and quality oftheir work.In this connection he has authority to hire, promote, anddischarge the employees under his supervision, subject to the approvalof the master of the vessel.Chief cooks are not required to carry alicense either by law or by the Employer's own rules. It is apparent,from the foregoing facts, that chief cooks possess and exercise super-visory authority within the meaning of Section 2 (11) of the Act, asamended. Inasmuch as the term "employee," as defined in Section 2(3) of the Act, as amended, excludes "any individual employed as asupervisor," we shall exclude chief cooks from the unit sought herein.4Utility Engineer:Since 1943 the Employer has employed a utility engineer aboard oneof its vessels.This employee works under the supervision of the chiefengineer, and is in charge of machinery maintenance such as the repairof motors, pumps and deck engines. In connection with his duties,he may, on rare occasions, direct the work of oilers, firemen, and coalpassers, who are at times assigned to work with him; however, he hasno authority to hire or discharge such employees, or effectively torecommend such action.He is not required by law to possess a licensein order to perform the functions of a utility engineer, but, under theEmployer's own rules, he must have an engineer's license to hold hisjob.5Apparently the Employer has imposed this requirement so that,in addition to his regular duties aboard ship, the utility engineer may-be used during emergencies to stand watches or to fill temporary vacan-cies among the licensed engineers.The salary of this employee isapproximately the same as that received by a third assistant engineeron the Employer's small vessels. It is significant, however, that theexisting collective bargaining contract between the Employer and, an-other labor organization, covering licensed engineers, does not include'The term"chief cook"is apparently interchangeable with the teim"steward."4Hatter of The Kinsman Transit Company, 75N. L. R B 150.S In this connection the record discloses that, in the past,the Employer has employed,aboard its ships persons with unlicensed ratings such as oilers,firemen, and coal passers:who possessed engineer's licensesSuch classifications are included in the present unit. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDin its coverage the classification herein described as utility engineer.Upon the basis of the foregoing, and upon the entire record, we are ofthe opinion that the utility engineer does not possess or exercise super-visory authority within the meaning of Section 2 (11) of the Act,as amended.Accordingly we shall include the utility engineer in theappropriate unit.We find that all unlicensed personnel including the utility engineer,but excluding chief cooks, any other supervisors, and all licensed per-sonnel aboard all vessels owned and/or operated by the Employer,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.eDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Wilson Transit Company, Cleve-land, Ohio, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Eighth Region, and subject to Sections 203.61 and 203.62,of National Labor Relations Board Rules and Regulations-Series 5,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, to determine whether or notthey desire to be represented by Seafarers' International Union ofNorth America, Great Lakes District, AFL, for the purposes of collec-tive bargaining.'6 It was stipulated by the parties, and Vie find, that the above unit doscupiion embracesonly the following named vessels of the EmploiorCharles S nebard Robert L iieland,Edward S. Kendrick, A T Kinney, E J Kulas, James Mac\aughton, Charles A 'Paul,SH Robbins, Frank E Taplm, I E Upson, Robert B Wallace, Thomas Wilson7Having failed to achieve compliance, of to initiate steps for compliance, with the filingrequirements of Section 9 (t), (g), and (lt), of the Act, as amended, by October 81, 1947,the N. it U will not be accorded a place on the ballotThe N 111 U 's request for oralargument to contest the constitutionality of Section 9 (f), (g), and (h), and the Board'sauthority in connection with the interpretation thereof, is hereby deniedSeeMatter ofRite-Form Corset Company, Inc ,75 N L R B 174Inasmuch as the Lake Sailors made no showing of representation among the employeesinvolved herein as of the time of the hearing, although such showing was requested by theBoard's Field Examiner on April 28, 1947, and also admitted that it had no representation.among such employees, we shall not grant it a place on the ballot.